Case 2:19-cv-09683-DOC-KES Document 24 Filed 11/25/20 Page 1 of 1 Page ID #:917



   1
   2
   3
   4
                                                                      JS-6
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10
  11   LYNN K. F.,                                   Case No. 2:19-cv-09683 DOC (KES)
  12                       Plaintiff,
  13          v.                                                JUDGMENT
  14   ANDREW M. SAUL, Commissioner
       of Social Security,
  15
                           Defendant.
  16
  17
  18         IT IS HEREBY ADJUDGED that, pursuant to the Order Accepting Report
  19   and Recommendation of U.S. Magistrate Judge, the decision of the Commissioner
  20   of Social Security is affirmed and this action is dismissed with prejudice.
  21
  22   DATED: November 25, 2020
  23                                          ____________________________________
                                              Hon. DAVID O. CARTER
  24                                          UNITED STATES DISTRICT JUDGE
  25
  26
  27
  28
